PeR Cubiam.
Plaintiff’s Assignment of Error No. 37 is that the court failed (1) “to charge the jury as to the duty of defendant’s *440testate as the owner and operator of a motor vehicle in the maintenance of the tires of. the - vehicle” and (2) “to apply this legal duty to the evidence offered by the plaintiff in this cause.” With reference to this duty, his Honor charged the jury as follows:
“I instruct you that it is the duty of one who operates a motor vehicle upon the highway with worn and slick tires, with knowledge of the same, upon a wet and slippery road, to operate his motor vehicle with due care, regard to .the weather, and the conditions of the highway, and to. keep his vehicle under control, and decrease his speed in consideration thereof, even though his speed .may be lower than the maximum speed limit applicable there, when necessary, in the exercise of due care, to avoid injury, and a failure to do so constitutes negligence.”
He further charged that if plaintiff had satisfied the jury by the greater weight of the evidence that Dr. Umphlett “was negligent in driving an automobile with tires which he knew were worn and slick, on a highway which was wet and slippery, at a rate of speed, which, although not ordinarily unlawful, was unlawful under the circumstances shown by the evidence,” and that such négligence was one of the proximate causes of the collision which caused the death of plaintiff's testate, Mrs. Umphlett, then it would be the jury’s duty to answer this first issue in plaintiff’s favor, that is, Yes.
Plaintiff’s Assignment of Error No. 37 does not comply with the rules of this Court in that it does not set out plaintiff’s contention as t.o what the court should have charged. State v. Malpass and State v. Tyler, 266 N.C. 753, 147 S.E. 2d 180. Nevertheless, measuring the charge by the allegation of the complaint with reference to the tires, we think it was sufficient.
The court explained to the jury, that plaintiff might establish his case by the physical facts at the scene of the collision and “other evidence circumstantial in nature!” The evidence, which was singularly without conflict, would have justified the jury in finding that an unknown, westbound motorist passed Dr. Umphlett in the face of the approaching Woodard automobile; that Dr. Umphlett, fearing a collision between those two vehicles, suddenly applied his brakes; that because of the slick condition of his rear tires, the wet road, and his speed — whatever it was — , he was unable to control his vehicle, which skidded across the highway into the tree; that the death of plaintiff’s testate was thus proximately caused by the joint and concurring negligence of Dr. Umphlett and the unknown motorist. The jury, however, did not adopt this theory. Whether it adopted some other or merely concluded that plaintiff *441had failed to carry his burden of proof, it would be idle to speculate. No doubt the theory of joint and concurring negligence was adequately argued. In any event, the court charged the jury that if it found that defendant’s negligence was one of the proximate causes of the collision, it would answer the first issue Yes.
We have examined this ease with the utmost care. In none of the assignments brought forward do we find any error which, in our opinion, could have materially affected the outcome of the trial. If, as plaintiff so stressfully contends, the jury erred, still it is beyond our power to correct an erroneous verdict unless it is. made to appear that some error in law contributed to it.
No error.